UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09174 Aegis Value Fund, Inc. (Exact name of registrant as specified in charter) 6862 Elm Street, Suite 830, McLean, VA 22101 (Address of principal executive offices) (Zip code) Scott L. Barbee, 6862 Elm Street, Suite 830, McLean, VA 22101 (Name and address of agent for service) (703) 528-7788 Registrant’s telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:August 31, 2012 Updated August 1, 2011 Item 1. Reports to Stockholders. AEGIS Value Fund (AVALX) ANNUAL REPORT AUGUST 31, 2012 Shareholders’ Letter October 18, 2012 To the Shareholders of the Aegis Value Fund: We are pleased to present the Aegis Value Fund’s Annual Report for the year ended August 31, 2012. We take this opportunity to provide a brief overview of the objectives and strategy of the Fund. The Aegis Value Fund seeks to achieve long-term, capital appreciation while minimizing risk of capital loss. Our strategy is to invest in a well-researched portfolio of small-cap equities trading at a fraction of their intrinsic worth. We believe the equity markets are often inefficient, and we employ a contrarian, company-focused approach, selecting each stock individually on its own merit. We purchase shares in companies when we judge share prices to be significantly undervalued relative to our assessment of fundamental value, focusing on stocks trading at low price-to-book or price-to- future cash flow ratios, segments of the market where academic research shows historical returns have significantly outpaced the overall market. We often invest in companies when they are misunderstood, out of favor, or neglected, and generally hold these companies until share prices reach our estimate of intrinsic value. From inception of the Aegis Value Fund on May 15, 1998 through September 30, 2012, the Fund has posted a cumulative gain of 321.0 percent, compared to a cumulative gain of 155.8 percent in our primary small-cap benchmark, the Russell 2000 Value Index. During the same period, the Russell 2000 Index of small-cap stocks posted a cumulative gain of 114.0 percent, and the S&P 500 Index of large cap stocks posted a cumulative gain of 68.4 percent.* For the year ended August 31, 2012, the Fund gained 10.6 percent, underperforming the Russell 2000 Value Index, which increased 14.1 percent. The Fund’s gains were driven by strong investment performance by the Fund’s holdings in energy companies such as Tesoro Corp., EPL Oil & Gas, Inc. and Hornbeck Offshore Services along with bank holding company BofI Holding, Inc., home furniture retailer Bassett Furniture Industries, Inc., and specialty chemicals maker American Pacific Corp. The Russell 2000 Index gained 13.4 percent while the S&P 500 Index gained 18.0 percent for the year ended August 31, 2012.* *Aegis Value Fund’s one-year, three-year, five-year, ten-year and since inception (5/15/1998) average annual returns for the period ending September 30, 2012 are 31.2%, 16.1%, 4.6%, 9.5%, and 10.5% respectively. Returns include reinvestment of dividends and capital gains. Russell 2000 Value Index one-year, three-year, five-year, ten-year, and since inception (5/15/1998) average annual returns for the period ending September 30, 2012 are 32.6%, 11.7%, 1.4%, 9.7%, and 6.8%. S&P 500 Index one-year, three-year, five-year, ten-year, and since inception (5/15/1998) average annual returns for the period ending September 30, 2012 are 30.2%, 13.2%, 1.1%, 8.0%, and 3.7%. Russell 2000 Index one-year, three-year, five-year, ten-year, and since inception (5/15/1998) average annual returns for the period ending September 30, 2012 are 31.9%, 13.0%, 2.2%, 10.2%, and 5.4%. The Fund has an annualized gross expense ratio of 1.48% per its December 29, 2011 prospectus. 1 All historical performance returns shown in this shareholders’ letter for the Aegis Value Fund Inc. are pre-tax returns. This report does not constitute an offer or solicitation of any transaction in any securities. The Aegis Value Fund is offered by prospectus only. Performance data quoted represents past performance. Past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please call 800-528-3780 to obtain performance data current to the most recent month-end. For the most recent performance information, please call us directly at 800-528-3780 or consult your financial advisor. We strongly recommend that you read our second quarter 2012 and other quarterly manager’s letters, which provide additional commentary. For those of you who do not automatically receive our manager’s letter in the mail from your broker, it is available on our website at www.aegisvaluefund.com or by calling us at 800-528-3780. Please be aware that the manager’s letter is not a part of the SEC-mandated Annual Report contained in this booklet. We look forward to the opportunity to serve as your investment partner in the coming year. Aegis Financial Corporation Scott L. Barbee, CFA Managing Director, Portfolio Manager Must be preceded or accompanied by Prospectus. Any recommendation made in this report may not be suitable for all investors. This presentation does not constitute a solicitation or offer to purchase or sell any securities. Its use in connection with any offering of fund shares is authorized only in the case of a concurrent or prior delivery of a prospectus. Mutual fund investing involves risk. Principal loss is possible. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Value stocks may fall out of favor with investors and underperform growth stocks during given periods. Investments in Real Estate Investment Trusts (REITs) involve additional risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. 2 Russell 2000 Value Index: A market-capitalization weighted equity index maintained by the Russell Investment Group and based on the Russell 2000 Index, which measures how U.S. stocks in the equity value segment perform. Russell 2000 Index: An index of approximately 2,000 of the smallest securities based on a combination of their market cap and current index membership, which measures the performance of the small-cap segment of the U.S. equity universe. S&P 500 Index: An index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. One cannot invest directly in an index. Price-to-Book: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. Price-to-Future Cash Flow: A measure of the market’s expectations of a firm’s future financial health. Because this measure deals with cash flow, the effects of depreciation and other non-cash factors are removed. An investment cannot be made directly in an index. Fund holdings, sector allocations, and geographic allocations are subject to change and are not a recommendation to buy or sell any security. Please see the schedule of investments provided in this report for the complete listing of Fund holdings. Fund Distributor: Quasar Distributors, LLC. Quasar Distributors, LLC is affiliated with U.S. Bancorp Fund Services, LLC. 3 Disclosure of Fund Expenses August 31, 2012 (Unaudited) As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested and held for the entire semi-annual period, March 1, 2012 – August 31, 2012. Actual expenses The table below provides information about actual account values and actual expenses. Expenses Paid Beginning Ending During Period (2) Account Value Account Value(1) Annualized 3/1/2012 – Fund 3/1/2012 8/31/2012 Expense Ratio 8/31/2012 Aegis Value Fund Actual $ $ % $ Hypothetical % The actual ending account value is based on the actual total return of the Fund for the period March 1, 2012 to August 31, 2012 after actual expenses and will differ from the hypothetical ending account value which is based on the Fund’s actual expense ratio and a hypothetical annual return of 5% before expenses. The actual cumulative return at net asset value for the period March 1, 2012 to August 31, 2012 was 1.68%. Expenses are equal to the Fund’s annualized expense ratio (1.49%) multiplied by the average account value over the period, multiplied by 184/366 (to reflect the period between 3/1/2012 and 8/31/2012). Please see performance data disclosure on page 2. You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes The table above also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. The Fund is a pure no-load fund and does not charge any sales charges (loads), distribution or service fees. 4 Key Statistics Average Annual Total Returns (As of August 31, 2012) AVALX Russell 2000 Val. Trailing 1 Year % % Trailing 3 Year % % Trailing 5 Year % % Trailing 10 Year % % See performance data disclosure on page 2. Returns on both Aegis Value Fund and Russell 2000 Value Index assume reinvestment of all dividends and distributions. Fund returns are after all expenses. Past performance is not predictive of future results. The returns shown do not reflect the deduction of taxes a shareholder would pay on the redemption of Fund shares or Fund distributions. 5 Portfolio Characteristics August 31, 2012 (Unaudited) Industry Breakdown % of the Fund’s Net Assets Common Stock % Aerospace & Defense % Airlines % Auto Components % Capital Markets % Chemicals % Commercial Banks % Commercial Services & Supplies % Construction & Engineering % Distributors % Diversified Financial Services % Electronic Equipment, Instruments & Components % Energy Equipment & Services % Food & Staples Retailing % Food Products % Hotels, Restaurants & Leisure % Household Durables % Independent Power Producers & Energy Traders % Insurance % IT Services % Machinery % Marine % Media % Metals & Mining % Multiline Retail % Oil, Gas & Consumable Fuels % Paper & Forest Products % Real Estate Investment Trusts % Textiles, Apparel & Luxury Goods % Thrifts & Mortgage Finance % Tobacco % Trading Companies & Distributors % Preferred Stock % Oil, Gas & Consumable Fuels % Warrants % Oil, Gas & Consumable Fuels % Insurance % Other Assets in Excess of Liabilities % Total Net Assets % 6 Aegis Value Fund Schedule of Portfolio Investments August 31, 2012 Shares Value Common Stocks – 97.8% Consumer Discretionary – 18.0% Auto Components – 1.3% Superior Industries International, Inc. $ Distributors – 1.8% Core-Mark Holding Co., Inc. Hotels, Restaurants & Leisure – 2.9% Bowl America, Inc. Class A Century Casinos, Inc.(1) Frisch’s Restaurants, Inc. Luby’s, Inc.(1) Household Durables – 6.5% American Greetings Corp. – Class A Bassett Furniture Industries, Inc. Retail Holdings N.V.(2) Media – 0.2% Ballantyne Strong Inc.(1) Multiline Retail – 1.1% ALCO Stores, Inc.(1)(4) Textiles, Apparel & Luxury Goods – 4.2% Delta Apparel, Inc.(1) Tandy Brands Accessories, Inc(1) Unifi, Inc.(1) Total Consumer Discretionary Consumer Staples – 6.7% Food & Staples Retailing – 1.0% Nash Finch Co. Food Products – 0.2% Thorntons PLC(2) The accompanying notes are an integral part of these financial statements. 7 Aegis Value Fund Schedule of Portfolio Investments August 31, 2012 Shares Value Common Stocks – Continued Consumer Staples – Continued Tobacco – 5.5% Alliance One International, Inc.(1) $ Total Consumer Staples Energy – 17.7% Energy Equipment & Services – 4.3% Leader Energy Services Ltd.(1) Noble Corp.(2) Patterson-UTI Energy, Inc. Oil, Gas & Consumable Fuels – 13.4% Endeavour International Corp.(1) Energy Partners Ltd.(1) Magnum Hunter Resources, Corp.(1) Questerre Energy Corp. – Class A(1) Tesoro Corp. Western Refining, Inc. Total Energy Financials – 22.2% Capital Markets – 1.3% BKF Capital Group, Inc.(1) SWS Group, Inc.(1) Commercial Banks – 0.0% Citizens Bancshares Corp. Diversified Financial Services – 3.8% California First National Bancorp. Insurance – 11.9% American Safety Insurance Holdings Ltd.(1)(2) Aspen Insurance Holdings Ltd.(2) MBIA Inc.(1) White Mountains Insurance Group Ltd(2) The accompanying notes are an integral part of these financial statements. 8 Aegis Value Fund Schedule of Portfolio Investments August 31, 2012 Shares Value Common Stocks – Continued Financials – Continued Real Estate Investment Trusts (REITs) – 2.8% BRT Realty Trust(1) $ CommonWealth REIT KEYreit(2) Vestin Realty Mortgage I, Inc.(1) Thrifts & Mortgage Finance – 2.4% B of I Holding, Inc.(1) First Federal of Northern Michigan Bancorp, Inc.(1) Total Financials Industrials – 15.3% Aerospace & Defense – 3.0% The Allied Defense Group, Inc.(1)(5) Sparton Corp.(1) Sypris Solutions, Inc. Airlines – 1.9% Dart Group PLC(2) Republic Airways Holdings, Inc.(1) Commercial Services & Supplies – 0.4% Versar, Inc.(1) Construction & Engineering – 0.2% Integrated Electrical Services, Inc.(1) Machinery – 5.0% Hardinge, Inc. Tecumseh Products Co. Class A(1)(4) Tecumseh Products Co. Class B(1)(4) The accompanying notes are an integral part of these financial statements. 9 Aegis Value Fund Schedule of Portfolio Investments August 31, 2012 Shares Value Common Stocks – Continued Industrials – Continued Marine – 0.6% Baltic Trading Ltd.(2) $ Globus Maritime Ltd.(2) Ultrapetrol (Bahamas) Ltd. (1)(2) Trading Companies & Distributors – 4.2% Aircastle Ltd.(2) Huttig Building Products, Inc.(1) Total Industrials Information Technology – 6.8% Electronic Equipment, Instruments & Components – 5.9% Frequency Electronics, Inc. (1) Ingram Micro, Inc. Class A (1) Sanmina-SCI Corp.(1) IT Services – 0.9% StarTek, Inc.(1) Total Information Technology Materials – 9.2% Chemicals – 4.4% American Pacific Corp.(1)(4) Metals & Mining – 2.5% Amerigo Resources Ltd.(2) Horsehead Holding Corp.(1) Mercator Minerals Ltd(1)(2) Olympic Steel, Inc. The accompanying notes are an integral part of these financial statements. 10 Aegis Value Fund Schedule of Portfolio Investments August 31, 2012 Shares Value Common Stocks – Continued Materials – Continued Paper & Forest Products – 2.3% Resolute Forest Products(1) $ Total Materials Utilities – 1.9% Independent Power Producers & Energy Traders – 1.9% GenOn Energy, Inc.(1) Maxim Power Corp.(1) Total Utilities Total Common Stocks (Cost $140,703,683) Preferred Stocks – 0.0% Energy – 0.0% Oil, Gas & Consumable Fuels – 0.0% ATP Oil & Gas Corp.(3) Total Preferred Stocks (Cost $1,094,550) Warrants – 1.2% Energy – 0.0% Oil, Gas & Consumable Fuels – 0.0% Magnum Hunter Resources, Corp., Exercise Price: $10.50, 10/14/2013(1) — Total Energy — Financials – 1.2% Insurance – 1.2% American International Group, Inc., Exercise Price: $45.00, 01/19/2021(1) Total Financials Total Warrants (Cost $839,944) The accompanying notes are an integral part of these financial statements. 11 Aegis Value Fund Schedule of Portfolio Investments August 31, 2012 Value Total Investments – 99.0% (Cost $142,638,177) $ Other Assets in Excess of Liabilities – 1.0% Net Assets – 100.0% $ Non-income producing securities. Foreign security denominated in U.S. Dollars. 144A – Represents a security sold under Rule 144A which is exempt from registration and may be resold to qualified institutional buyers under provisions of Rule 144A under the Securities Act of 1933, as amended. Affiliated Company – The Fund is owner of more than 5% of the outstanding voting securities. See Notes to the Financial Statements for additional information on Investments in Affiliated Companies. Security was fair valued in accordance with the policies and procedures approved by the Board of Directors. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 12 Aegis Value Fund Statement of Assets and Liabilities August 31, 2012 Assets Investments in unaffiliated companies/securities, at value (cost $127,751,896) $ Investments in affiliated companies*/securities, at value (cost $14,886,281) Total investments in securities, at value (cost $142,638,177) $ Receivable for investment securities sold Cash Interest and dividends receivable Prepaid assets Total Assets Liabilities Payable for investment securities purchased Payable for Fund shares redeemed Payable to investment advisor Other payables Total Liabilities Net Assets $ Net assets consist of: Paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on investments and foreign currency translations Net Assets $ Capital Shares Authorized (Par value $0.001 per share) Outstanding Net asset value per share $ * Please refer to Note 6 for additional details. The accompanying notes are an integral part of these financial statements. 13 Aegis Value Fund Statement of Operations For The Year Ended August 31, 2012 Investment Income Dividends from unaffiliated companies # $ Dividends from affiliated companies (Note 6) Interest income Total investment income Expenses Investment advisory fees (Note 3) Fund servicing fees Transfer agent & custody fees Printing and postage fees Ragistration fees Directors & chief compliance officer fees Audit fees Legal fees Insurance fees Miscellaneous fees Total expenses Net investment income Realized and unrealized gain (loss) on investments and foreign currency transactions: Net realized gain (loss) from: Investments in unaffiliated companies Investments in affiliated companies (Note 6) ) Net realized loss on investments and foreign currency transactions ) Change in net unrealized appreciation/depreciation on: Investments in unaffiliated companies Investments in affiliated companies Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations # Net of foreign tax withholding of $20,425. The accompanying notes are an integral part of these financial statements. 14 Aegis Value Fund Statement of Changes in Net Assets For the Year Ended August 31st Operations: Net investment income (loss) $ $ ) Net realized gain (loss) on investments and foreign currency transactions ) Change in unrealized appreciation/depreciation on investments and foreign currency translations Net increase in net assets resulting from operations Capital share transactions* Subscriptions Redemptions ) ) Net decrease in net assets resulting from capital share transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets Beginning of year End of year $ $ Undistributed net investment income at end of year $ $ — *Share information Subscriptions Redemptions ) ) Net decrease in shares ) ) Beginning shares Ending shares The accompanying notes are an integral part of these financial statements. 15 Aegis Value Fund Financial Highlights The table below sets forth financial data for a share outstanding in the Fund throughout each year: Years Ended August 31st Per Share Data Net asset value, beginning of year $ Income from investment operations: Net investment income (loss)* ) ) Net realized and unrealized gain (loss) on investments and foreign currency transactions ) ) Total from investment operations ) ) Less distributions to shareholders from: Net investment income — — ) ) ) Net realized capital gains — — — ) ) Total Distributions — — ) ) ) Net asset value, end of year $ Total investment return % % % )% )% Ratios (to average net assets)/ Supplemental data: Expenses after reimbursement/ recapture and fees paid % Expenses before reimbursement/ recapture and fees paid % Net investment income/(loss) % )% )% % % Portfolio turnover 20
